Citation Nr: 0422497	
Decision Date: 08/16/04    Archive Date: 08/20/04

DOCKET NO.  01-07 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.

3.  Entitlement to Dependents' Educational assistance under 
38 C.F.R. § Chapter 35.  

4.  Entitlement to VA death pension benefits.  


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The servicemember had active duty in January 1996.  She died 
in August 1998.  The appellant is the servicemember's spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from various rating determinations of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  

This matter is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that the appellant, on his June 2001 VA Form 
9, checked the box indicating that he desired a Board hearing 
at the local office before a Member of the Board (now known 
as a Veterans Law Judge).  

In February 2002, the RO notified the appellant that he was 
scheduled for a hearing on March 20, 2002.  

In a letter received on March 5, 2002, the appellant 
indicated that he was requesting a change in the hearing date 
because of a heart condition that he had developed.  He noted 
that his physician had instructed him not to travel for the 
next four weeks.  The appellant asked that the hearing be 
rescheduled for a later date.  

In response to a March 2002 letter from the RO concerning 
whether he still desired a hearing, the veteran indicated 
that he still desired to have an in person travel board 
hearing.  

In January 2003, the RO informed the appellant that a hearing 
had been scheduled for February 27, 2003.  The appellant did 
not report for the scheduled hearing.  

Evidence associated with the claims folder after the Board's 
remand for VCAA development reveals that the appellant was 
involved in a car accident on January 22, 2003.  In a letter 
dated February 11, 2003, and date stamped February 19, 2003, 
the appellant requested that his hearing be rescheduled as he 
was in a nursing home as a result of the accident and could 
not attend the hearing.  The appellant enclosed a copy of the 
police report and a picture of the automobile to demonstrate 
that he had been involved in a serious auto accident.  

To date, the appellant has not withdrawn his request for a 
hearing.  The appellant has obviously shown good cause as to 
why he did not attend the February 2003 hearing.  

While the Board notes that this matter was remanded in April 
2003, the evidence demonstrating that the appellant had been 
in an auto accident and had requested another hearing date 
was not available for review.  

In order to comply with duty to assist and due process 
requirements, this case is REMANDED for the following:

The RO should take appropriate action to 
schedule the appellant for a travel board 
hearing at the Houston RO before a 
Veterans Law Judge.  A copy of the notice 
provided to the appellant of the 
scheduled hearing should be placed in the 
record.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




